Citation Nr: 1615635	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  07-17 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for T-cell lymphoblastic lymphoma.

2. Entitlement to service connection for a gastrointestinal disorder, to include as secondary to a service-connected disability.

3. Entitlement to service connection for a disability manifested by fatigue and joint and muscle pain, to include as due to an undiagnosed illness.  

4. Entitlement to a rating in-excess of 20 percent for chondromalacia of the patellofemoral joint, left knee.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to June 1987 and from January 1988 to April 1992.  He served in Southwest Asia from August 1991 to March 1992.

These matters initially came before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.  

In regards to the Veteran's increased rating claim, in September 2011, the Board determined that the reduction in the disability rating for chondromalacia of the patellofemoral joint of the left knee from 20 percent to 10 percent was proper and denied entitlement to a rating in excess of 10 percent for the very same disability.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).

In a March 2013 memorandum decision, the Court vacated the Board's September 2011 decision, reversed the Board's determination that the reduction in the disability rating for the Veteran's service-connected left knee disability was proper, and remanded the case for restoration of the 20 percent rating for that disability (effective on the date of the reduction) and for readjudication of the Veteran's increased rating claim.  

In November 2013, the Board remanded the issue of entitlement to a rating in excess of 20 percent as well as entitlement to service connection for a gastrointestinal disability and entitlement to service connection for a disability manifested by fatigue and generalized muscle and join pain, to include as due to an undiagnosed illness, for a Board hearing.
  
This hearing was conducted at the RO by the undersigned Veterans Law Judge in August 2014.  A transcript of this hearing has been associated with the Veteran's claims file.

While the issue of entitlement to service connection for T-cell lymphoblastic lymphoma was not before the Board at the time of the November 2013 remand.  It was at the time of the Board hearing.  Therefore, the Veteran testified as to this issue as well during the August 2014 hearing.

The issues of entitlement to service connection for a gastrointestinal disorder, to include as secondary to a service-connected disability, entitlement to service connection for a disability manifested by fatigue and joint and muscle pain, to include as due to an undiagnosed illness, and entitlement to a rating in-excess of 20 percent for chondromalacia of the patellofemoral joint, left knee, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, T-cell lymphoblastic lymphoma is etiologically related to the Veteran's in-service exposure to environmental hazards.   


CONCLUSION OF LAW

T-cell lymphoblastic lymphoma was incurred in active duty service.  38 U.S.C.A. §§ 5107(b), 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the claim addressed in the Analysis Part has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for T-cell lymphoblastic lymphoma.  More specifically, he asserts that the lymphoma is the result of environmental hazards he was exposed to in Saudi Arabia and Iraq during Operation Desert Storm/Desert Shield.  See Board Hearing Trans. p. 3-11.  

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Initially, the Board notes that there is a current diagnosis of T-cell lymphoblastic lymphoma.  March 2013 Opinion Dr. G.R.F.  As such, the Veteran has a current disability in accordance with Shedden.

Having determined that the Veteran has a current disability, the Board must next determine if there is an in-service injury.  The Veteran's service personnel records indicate service in Southwest Asia from August 1991 to March 1992.  The Veteran has reported that he was exposed to environmental hazards such as chemicals and smoke from burning oil during this time period.  The Board finds no reason to doubt this assertion as it is consistent with the place, type, and circumstances of his service.  38 C.F.R. § 3.303(a).  As such, the Board considers that the Veteran to have suffered an in-service injury in accordance with Shedden, namely exposure to environmental hazard.

As the evidence of record reveals a current disability and in-service injury the remaining question is whether there is competent evidence of nexus between the Veteran's T-cell lymphoblastic lymphoma and his in-service exposure to environmental hazards.  

Turing to that question, in June 2011, following a review of the claims file and an examination of the Veteran, a VA examiner noted: 

Adult T-cell leukemia-lymphoma (ATL) is associated with HTLV-I infection of the tumor clone in 100 percent of cases; this infection is thought to play a significant role in the pathogenesis of ATL.  HTLV-I infects an estimated 10 to 20 million people worldwide and is primarily transmitted by breast feeding, although spread via blood transfusion, sharing of needles, and sexual intercourse also occurs.  It is endemic in southern Japan, the Caribbean, South America, the Melanesian islands, Papua New Guinea, the Middle East and central and southern Africa ....  The veteran's Adult T-cell leukemia-lymphoma (ATL) is a diagnosable multisymptom illness with a partially explained etiology.

Based on this rational the examiner concluded that T-cell leukemia-lymphoma with residual insomnia, headaches, anorexia and fatigue is less likely than not caused by or the result of environmental exposure in Southwest Asia.  

However, the Veteran has submitted an opinion from Dr. G.R.F., the private oncologist that first diagnosed the Veteran's T-cell lymphoblastic lymphoma.  It is Dr. G.R.F.'s determination that the Veteran "developed this condition from his time in the Gulf War.  He was in an active area that had chemical warfare, oil smoke and other life threatening elements.  Other risk factors have been ruled out."

A review of this evidence shows that the medical opinions come to contrary conclusions.  The private medical opinion supports the Veteran claim that his T-cell lymphoblastic lymphoma is etiologically related to his exposure to environmental hazards in Saudi Arabia and Iraq.  Alternatively, the VA medical opinion concludes it is less likely than not that the current condition is caused by or the result of environmental exposure while in Southwest Asia.  For that reason, the Board finds the evidence is in equipoise regarding whether the Veteran's T-cell lymphoblastic lymphoma is etiologically related to his exposure to environmental hazards during active duty service.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the foregoing discussion, the evidence is at least in equipoise regarding service connection.  As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for T-cell lymphoblastic lymphoma is warranted.


ORDER

Service connection for T-cell lymphoblastic lymphoma is granted.  


REMAND

I. Gastrointestinal Disorder

At the August 2014 Board hearing, the Veteran testified that he suffers from gastrointestinal problems, including gastroparesis, caused by treatment for T-cell lymphoblastic lymphoma, including chemotherapy.  August 2014 Board Hearing Trans. p. 4, 11-12.  The medical evidence of record does indicates that the Veteran suffered from gastrointestinal problems around the time of his treatment for T-cell lymphoblastic lymphoma.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the Veteran is now service connected for T-cell lymphoblastic lymphoma and the evidence of record suggests treatment for this may have caused or resulted in a gastrointestinal disorder, the Board finds it necessary to provide a VA examination to address the possible relationship.

Additionally, the Veteran has testified that he now receives benefits from the Social Security Administration (SSA) because of disability caused by his T-cell lymphoblastic lymphoma.  August 2014 Board Hearing Trans. p. 29-30.  As the Veteran is now attempting to establish service connection for a gastrointestinal disorder secondary to T-cell lymphoblastic lymphoma, the SSA records must be obtained in order to ensure that the Veteran's claim is adjudicated on the basis of a complete evidentiary record.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2).

II. Disability Manifested by Fatigue and Joint and Muscle Pain

Additionally, the Veteran claims entitlement to a disability manifested by fatigue and joint and muscle pain, to include as due to an undiagnosed illness.  The Veteran testified that he has suffered from fatigue as well as joint and muscle pain since approximately 2002.  August 2014 Board Hearing Trans. p. 12-20.  The Veteran contends this reveals an undiagnosed illness, manifested by fatigue and joint and muscle pain, caused by exposure to environmental hazards while on active duty in Southwest Asia.  

As noted in the Analysis Part the Veteran's service personnel records show active military service in the Southwest Asia Theater of Operations during the Persian Gulf War making him a "Persian Gulf Veteran."  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Under 38 C.F.R. § 3.317, service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1) (2015).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under section 3.317.  VAOPGCPREC 8-98.

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9.  Furthermore, lay persons are competent to report objective signs of illness.  Id.  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  Moreover, a medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2015).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. §3.317(a)(3) (2015).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2015).

Compensation shall not be paid under 38 C.F.R. § 3. 317 if: (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (a)(7)(i-iii).

While the Veteran has testified that he has suffered from fatigue as well as joint and muscle pain since approximately 2002 there are known clinical diagnoses to which these symptoms could be attributable.  He suffers from PTSD with symptomatology including sleep disturbances that could result in fatigue.  Furthermore, he suffers from multiple disorders of the joints including disorders of the knees, the cervical spine, and the thoracolumbar spine.  Therefore, a VA examination is necessary to determine the nature and etiology of the Veteran's fatigue and joint and muscle pain.  

The Veteran was provided a VA Gulf War Guidelines examination in November 2008.  The VA examiner concluded that all symptoms, abnormal physical findings, and abnormal laboratory test results have been determined to be part of a known clinical diagnosis.  However, this conclusion was not further explained as the VA examiner indicated a medical opinion was not requested.  As such, the Board finds that VA examination report inadequately addressed the issue at hand and a new examination should be conducted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

III. Left Knee

Finally, the Veteran has testified that he now receives benefits from the SSA and has not specifically excluded his left knee as being part of the reason for his receipt of these benefits.  As the Veteran is now attempting to establish a higher evaluation for his service connected left knee disability, the SSA records must be obtained in order to ensure that the Veteran's claim is adjudicated on the basis of a complete evidentiary record.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2).


Accordingly, the case is REMANDED for the following action:

1. Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2015).  

2. Following the completion of item (1), schedule the Veteran for an appropriate VA examination to address the possible relationship between the Veteran's gastrointestinal problems and his treatment for T-cell lymphoblastic lymphoma.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.   The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner is requested to address the following: 

a. Does the Veteran's symptomatology warrant a diagnosis of a gastrointestinal disorder, currently or at any point since the Veteran's diagnosis and treatment for T-cell lymphoblastic lymphoma?

b. As to each gastrointestinal disorder diagnosed, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder is proximately due (caused by) to the Veteran's service connected T-cell lymphoblastic lymphoma, including treatment for that condition?

c. As to each gastrointestinal disorder diagnosed, if the answer to (a) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the disorder has been aggravated beyond its normal progression by the Veteran's service connected T-cell lymphoblastic lymphoma, including treatment for that condition?

The term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of associated symptoms that resolve with return to the baseline level of disability.  So aggravation contemplates a permanent worsening of the condition above and beyond its natural progression.

3. Additionally, schedule the Veteran for an appropriate VA examination to address the nature and etiology of the Veteran's fatigue and joint and muscle pain.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.   The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.



The examiner is requested to address the following: 

a. Undiagnosed Illness: Does the Veteran suffers from a disability manifested by fatigue and/or joint and muscle pain, which cannot, based on the facts of this Veteran's case, be attributed to any known clinical diagnosis, including his currently diagnosed PTSD or joint disorders?

b. Medically unexplained chronic multisymptom illness: if the answer to (a) is no, does the Veteran's symptoms of fatigue and/or joint and muscle pain warrant a diagnosis of chronic fatigue syndrome, fibromyalgia, or other medically unexplained multisymptom illness as defined by 38 C.F.R. § 3.317(a)(2)(ii)?

c. Diagnosed Conditions: if the answer to (a) and (b) is no, then list all diagnosed conditions for which the fatigue and/or joint and muscle pain is attributable.

d. For each diagnosis listed in response to subpart (c), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that it is etiologically related to the Veteran's active duty service?

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


